—In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights, the mother appeals from an order of the Family Court, Queens County (Friedman, J.), dated July 31, 1995, which, after a fact-finding hearing, found her unable to care for her child by reason of mental illness, granted the petition to terminate her parental rights, and committed the care and custody of the child to the Commissioner of Social Services.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence that the mother has suffered from mental illness for many years and that she was currently and for the foreseeable future unable, by virtue of her illness, to care for the child who is the subject of this proceeding and who had been removed from her care and *511custody shortly after birth (see, Social Services Law § 384-b). The court-appointed psychiatrist testified at length regarding her examination of the mother, her review of the mother’s medical and other records, and the basis for her conclusion that the mother suffered from “schizophrenia, undifferentiated type, chronic.” Given this uncontested evidence, the Family Court properly granted the petition to terminate her parental rights (see, e.g., Matter of Christine Marie R., 236 AD2d 308; Matter of Michelle H., 228 AD2d 440). Ritter, J. P., Sullivan, Goldstein and Lerner, JJ., concur.